       Case 3:19-cv-04238-MMC Document 129 Filed 03/06/20 Page 1 of 20



 1   Colin H. Murray (SBN 159142)
      colin.murray@bakermckenzie.com
 2   BAKER & McKENZIE LLP
     Two Embarcadero Center, 11th Floor
 3   San Francisco, CA 94111-3802
     Telephone: +1 415 576 3000
 4   Facsimile: +1 415 576 3099

 5   Danielle L. Benecke (SBN 314896)
      danielle.benecke@bakermckenzie.com
 6   BAKER & McKENZIE LLP
     600 Hansen Way
 7   Palo Alto, CA 94304
     Telephone: +1 650 856 2400
 8   Facsimile: +1 650 856 9299

 9   Attorneys for Defendants,
     VADE SECURE, INCORPORATED;
10   VADE SECURE SASU;
     OLIVIER LEMARIÉ
11   [Additional counsel listed on signature page]
12                                UNITED STATES DISTRICT COURT
13               NORTHERN DISTRICT OF CALIFORNIA - SAN FRANCISCO DIVISION
14
     PROOFPOINT, INC.; CLOUDMARK                               Case No. 3:19-cv-04238-MMC
15   LLC,
                                                               Date Action Filed: July 23, 2019
16                         Plaintiffs,                         DEFENDANTS’ REPLY IN SUPPORT
            v.                                                 OF MOTION TO STAY RELATED
17
                                                               DISCOVERY PENDING FINAL
18   VADE SECURE, INCORPORATED;                                DISPOSITION OF DEFENDANTS’
     VADE SECURE SASU; OLIVIER                                 MOTIONS FOR RELIEF FROM THE
19   LEMARIÉ,                                                  JANUARY 31, 2020 DISCOVERY
                                                               ORDER OF THE
20                                                             HON. ROBERT M. ILLMAN
                           Defendants.
21
                                                              Date: March 20, 2020
22                                                            Time: 9:00 a.m.
                                                              Courtroom: 7, 19th Floor
23                                                            Judge: Maxine M. Chesney

24                                                             San Francisco Courthouse
                                                               450 Golden Gate Avenue
25                                                             San Francisco, CA 94102

26
27

28

                                                                                    Case No. 3:19-cv-04238-MMC
                                DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO STAY DISCOVERY ORDER (ECF NO. 112)
           Case 3:19-cv-04238-MMC Document 129 Filed 03/06/20 Page 2 of 20



 1                                                      TABLE OF CONTENTS

 2                                                                                                                                  Page No.
     I.       INTRODUCTION .....................................................................................................................1
 3   II.      ARGUMENT AND AUTHORITIES ........................................................................................2
 4      A.       Defendants are likely to succeed on their Reconsideration Motion. .....................................2
           1.      The French Blocking Statute applies to Defendants’ documents and information. ..........2
 5
              a.      Plaintiffs have contradicted their own statements to the Court that
 6                    Defendants’ documents and information are located in the United States. ...................3
              b.      The Court committed clear error and did not consider material evidence in
 7                    determining that Defendants did not meet their burden in proving that the FBS
                      applied to Defendants’ documents and information. .....................................................4
 8
           2.      The Order’s determination of the Aerospatiale/Richmark factors was made without
 9                 consideration of relevant (and newly discovered) evidence and is clearly erroneous. ......6
              a.      Plaintiffs did not dispute Defendants’ arguments relating to Factors 1, 2, and 6. .........6
10            b.      Factor 3: Plaintiffs misapply cases and misconstrue facts in their dismissal of the
                      location of information. .................................................................................................7
11
              c.      Factors 4 and 7: Plaintiffs repetitive complaints about alleged deficiencies
12                    of the Hague Convention do not apply to this case. ....................................................10
              d.      Factor 5: French interests outweighs U.S. interests because Defendants
13                    do not seek one sided justice ........................................................................................11
14      B.       Defendants properly exercised their rights to seek relief from the Order. ...........................12
        C.       Defendants will suffer undue burden and irreparable harm if a stay is not
15               granted, while Plaintiffs will suffer little harm by the stay..................................................13
        D.       The short, temporary stay does not cause any harm to the public interest. .........................14
16
     III.     CONCLUSION ........................................................................................................................15
17

18

19

20

21

22

23

24

25

26
27

28
                                                                          i
                                                                                                Case No. 3:19-cv-04238-MMC
                                            DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO STAY DISCOVERY ORDER (ECF NO. 112)
           Case 3:19-cv-04238-MMC Document 129 Filed 03/06/20 Page 3 of 20



 1                                                       TABLE OF AUTHORITIES

 2                                                                                                                                                 Page(s)
 3   Federal Cases
 4   Connex R.R. LLC v. AXACorproate Sols. Assurance,
 5      No. CV 16-02368-ODW, 2017 U.S. Dist. LEXIS 215050 (C.D. Cal. Feb. 22,
        2017) ................................................................................................................................................4
 6
     Gonzales v. Uber Techs., Inc.,
 7      No. 17-cv-02264-JSC, 2018 U.S. Dist. LEXIS 76844 (N.D. Cal. May 2, 2018) ............................1
 8   Hous. Cas. Co. v. Nat’l Union Fire Ins. Co.,
        No. C 18-06147 WHA, 2019 U.S. Dist. LEXIS 214548 (N.D. Cal. Dec. 11, 2019).....................13
 9
10   Mauia v. Petrochem Insulation, Inc.,
       No. 18-cv-01815-TSH, 2018 U.S. Dist. LEXIS 198894 (N.D. Cal. 2018) .........................2, 5, 6, 7
11
     Neothermia Corp. v. Rubicor Med. Inc.,
12      345 F. Supp. 2d 1042 (2004) ...........................................................................................................6

13   Perez v. State Farm Mut. Auto. Ins. Co.,
        No. C 06-01962 JW (N.D. Cal., Aug. 1, 2011), ECF No. 438 ......................................................13
14
     Perez v. Wells Fargo Bank, N.A.,
15
        No. 17-cv-00454-MMC, 2018 U.S. Dist. LEXIS 27871 (N.D. Cal. Jan. 30, 2018) ......................13
16
     Real Action Paintball, Inc. v. Advanced Tactical Ordnance Sys., LLC,
17      No. 14-cv-02435-MEJ, 2014 U.S. Dist. LEXIS 158901 (N.D. Cal. Nov. 10, 2014) ....................13

18   Richmark Corp. v Timber Falling Consultants,
        959 F.2d 1468 (9th Cir. 1992) .........................................................................................4, 6, 10, 12
19
     Salt River Project Agric. Improvement & Power Dist. v. Trench Fr. SAS,
20       303 F. Supp. 3d 1004 (D. Ariz. 2018) .......................................................................4, 6, 7, 8, 9, 10
21
     Schramm v. Montage Health,
22      No. 17-cv-02757-VKD, 2019 U.S. Dist. LEXIS 15032 (Jan. 30, 2019) ...........2, 4, 5, 6, 7, 8, 9, 10

23   Smith v. Clark Cty. School Dist.,
        727 F.3d 950 (9th Cir. 2013) ...........................................................................................................2
24
     Societe Nationale Industrielle Aerospatiale v. United States Dist. Court for S. Dist.,
25      482 U.S. 522 (1987) ...................................................................................................................4, 12
26
     Sun Grp. U.S.A. Harmony City, Inc. v. CRRC Corp.,
27      No. 17-cv-02191-SK, 2019 U.S. Dist. LEXIS 200616 (N.D. Cal. Nov. 19, 2019) ...............4, 9, 10

28
                                                                                ii
                                                                                                   Case No. 3:19-cv-04238-MMC
                                               DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO STAY DISCOVERY ORDER (ECF NO. 112)
           Case 3:19-cv-04238-MMC Document 129 Filed 03/06/20 Page 4 of 20



 1   Synopsys, Inc. v. ATopTech, Inc.,
        No. 13-cv-02965-MMC (DMR), 2016 U.S. Dist. LEXIS 155732 (N.D. Cal., Nov.
 2      9, 2016) ..........................................................................................................................................12
 3   Synopsys, Inc. v. ATopTech, Inc.,
 4      No. 13-cv-02965-MMC (DMR), ECF No. 871 (N.D. Cal Oct. 13, 2016) ......................................1

 5   Wilson v. Bank of Am. Pension Plan for Legacy Cos.,
        Case No. 18-cv-07755-TSH, 2019 U.S. Dist. LEXIS 160060 (N.D. Cal. 2019) ....................5, 6, 7
 6
     State Statutes
 7
     Cal. Code Civ. P. § 2019.210.................................................................................................................6
 8
     Rules
 9
     Fed. R. Civ. P. 54(b) ..............................................................................................................................2
10

11   Fed. R. Civ. P. 72(a) ......................................................................................................................12, 13

12   Local Rule 7-3........................................................................................................................................1

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                                              iii
                                                                                                   Case No. 3:19-cv-04238-MMC
                                               DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO STAY DISCOVERY ORDER (ECF NO. 112)
          Case 3:19-cv-04238-MMC Document 129 Filed 03/06/20 Page 5 of 20



 1   I.     INTRODUCTION

 2          Pursuant to Civil Local Rule 7-3, Defendants hereby file this reply in support of their Motion

 3   to Stay Related Discovery at ECF No. 123 (“Motion to Stay”). Within 14 days of Magistrate Judge

 4   Illman’s January 31, 2020 Order at ECF No. 112 (the “Order”), Defendants timely filed their Motion

 5   to Stay pending final disposition of: (1) Defendants’ Motion for Leave to File a Motion for

 6   Reconsideration of the Order at ECF No. 121 (“Reconsideration Motion”), which is now set for

 7   hearing on March 20, 2020;1 and (2) Defendants’ Motion for Relief from Nondispositive Pretrial

 8   Order at ECF No. 122 (“Motion for Relief”), which was denied “without prejudice to renoticing, if

 9   appropriate, after resolution of the [Reconsideration Motion]” (ECF No. 125). Plaintiffs filed an

10   omnibus Opposition at ECF No. 124 (“Opposition”) to the Motion to Stay, the Reconsideration

11   Motion, and the Motion for Relief.

12          The Order was largely based on Plaintiffs’ representation that, “given Defendants’ domestic

13   activities, most of the information sought by the discovery requests is located in the U.S. and from

14   U.S. entities.” (Order at 3, ECF No. 12.) Plaintiffs’ representation before this Court, however, is

15   contrary to Plaintiff Proofpoint’s recent representations made in related French proceedings, as well

16   as the rest of the factual record and the law. Supplemental Declaration of Jean-Dominique Touraille

17   in Support of Defs.’ Reply (“Touraille Supp. Decl.”) ¶¶ 1-4; (Mot. to Stay 5-6, 8, ECF No. 123.) In

18   a brief filed in the French proceedings on February 17, 2020, Plaintiff Proofpoint (together with

19   Cloudmark Labs SARL) recently argued that the evidence necessary to support their allegations “is

20   necessarily located in Vade Secure’s electronic correspondence with the poached employees and/or

21   in Vade Secure’s premises, and in particular on its servers. The collection of such evidence was

22   therefore impossible without [a French] investigative measure.”2           (Touraille Supp. Decl. ¶ 4

23

24
            1
              Plaintiffs repeatedly point to the “hypothetical motion for reconsideration” and “not-yet-
     filed motion” as a basis for denying Defendants’ Motion to Stay. (Pls.’ Opp. 14-15, ECF No. 124.)
25   This argument is now moot, since Magistrate Judge Illman has set a hearing on Defendants’
     Reconsideration Motion. Synopsys, Inc. v. ATopTech, Inc., No. 13-cv-02965-MMC (DMR), ECF
26   No. 871 (N.D. Cal Oct. 13, 2016) (referring to “Synopsys’s motion for leave, which the court
     construes as its motion for reconsideration.”); Gonzales v. Uber Techs., Inc., No. 17-cv-02264-JSC,
27   2018 U.S. Dist. LEXIS 76844, at *3 (N.D. Cal. May 2, 2018) (granting motion for leave to file
     motion for reconsideration, and deeming the motion for leave as the motion for reconsideration).
28
            2
              References to “Vade Secure” in Plaintiff Proofpoint’s brief in the French proceedings refer
     to Defendant Vade Secure SASU, which is based in France. Touraille Supp. Decl. n. 1.
                                                        1
                                                                                     Case No. 3:19-cv-04238-MMC
                                 DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO STAY DISCOVERY ORDER (ECF NO. 112)
           Case 3:19-cv-04238-MMC Document 129 Filed 03/06/20 Page 6 of 20



 1   (emphasis in original).) Plaintiff Proofpoint’s statement about the location of evidence was made in

 2   reference to the same allegations giving rise to and the same types of evidence sought in the present

 3   lawsuit. (Id.; Compl. ¶¶ 1-11, 27-53, ECF No. 1; ECF Nos. 91-1 to 91-3.) Plaintiffs’ contrary

 4   representations to the Court about the location of evidence—which impact both the threshold

 5   question of whether French law applies and the Aerospatiale/Richmark factored analysis—as

 6   highlighted by this newly-discovered evidence, are just one reason why Defendants are likely to

 7   succeed on their Reconsideration Motion. In their Opposition, Plaintiffs also did not address certain

 8   factors of the Aerospatiale/Richmark analysis, or otherwise did not credibly counter Defendants’

 9   position that reconsideration is warranted. Since Defendants’ Reconsideration Motion is already set

10   for hearing, and in view of the arguments set forth in the Motion to Stay and in this Reply, the Motion

11   to Stay should be granted until final disposition of the Reconsideration Motion.

12   II.     ARGUMENT AND AUTHORITIES
13           A.     Defendants are likely to succeed on their Reconsideration Motion.3
14           This Court has the “inherent power to reconsider, set aside, or amend interlocutory orders at

15   any time prior to entry of a final judgment.” Mauia v. Petrochem Insulation, Inc., No. 18-cv-01815-

16   TSH, 2018 U.S. Dist. LEXIS 198894, at *7 (N.D. Cal. 2018) (citing Fed. R. Civ. P. 54(b)). Under

17   applicable Ninth Circuit authority, a “court may properly reconsider its decision if it (1) is presented

18   with newly discovered evidence, (2) committed clear error or the initial decision was manifestly

19   unjust, or (3) if there is an intervening change in controlling law . . . . Clear error occurs when the

20   reviewing court is left with the definite and firm conviction that a mistake has been committed.”

21   Schramm v. Montage Health, No. 17-cv-02757-VKD, 2019 U.S. Dist. LEXIS 15032, at *5 (Jan. 30,

22   2019) (citing Smith v. Clark Cty. School Dist., 727 F.3d 950, 955 (9th Cir. 2013)).

23                  1.      The French Blocking Statute applies to Defendants’ documents and
                            information.
24
             The Court is likely to determine that the Defendants’ documents and information are subject
25
     to the French Blocking Statute (“FBS”). First, newly discovered evidence requires a different legal
26
27
             Defendants’ arguments in this Reply focus on the Reconsideration Motion, in view of the
             3

28   Order at ECF No. 125, which denied Defendants’ Motion for Relief “without prejudice to renoticing,
     if appropriate, after resolution of the [Reconsideration Motion].” (ECF No. 125.)
                                                        2
                                                                                      Case No. 3:19-cv-04238-MMC
                                  DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO STAY DISCOVERY ORDER (ECF NO. 112)
         Case 3:19-cv-04238-MMC Document 129 Filed 03/06/20 Page 7 of 20



 1   result. Second, given the present posture of Defendants’ Motion for Reconsideration, the developed

 2   evidentiary record before the Court contains material facts that the Court should consider and

 3   demonstrates how the Court reached its determination in the Order by mistake.

 4                          a.     Plaintiffs have contradicted their own statements to the Court that
                                   Defendants’ documents and information are located in the United
 5                                 States.
 6          Newly discovered evidence relating to the French proceeding initiated by Proofpoint and

 7   Cloudmark Labs SARL strongly supports a finding on reconsideration that the Defendants’

 8   production should be made through the Hague Convention. Here, the parties submitted their letter

 9   brief on the application of the Hague Convention on January 6, 2020, and argued telephonically

10   before the Court on January 31, 2020. (Joint Disc. Statement, ECF No. 91.) Defendants filed their

11   Motion for Leave to File Motion for Reconsideration on February 14, 2020. (Defs.’ Mot. for Leave

12   to File Mot. for Reconsideration; ECF No. 121.) After those dates, Plaintiff Proofpoint (together

13   with Cloudmark Labs SARL) filed a brief in related French proceedings on February 17, 2020.

14   (Supplemental Declaration of Jean-Dominique Touraille in Support of Defendants’ Reply

15   (“Touraille Supp. Decl.”) ¶ 4, Ex. A.) Thus, the brief attached as Exhibit A to the Supplemental

16   Touraille Declaration constitutes newly discovered evidence.

17          This newly discovered evidence is material to and would change the Court’s original

18   determination of whether the French Blocking Statute applies to the production of the documents

19   and information at issue. Indeed, the Order was largely based on Plaintiffs’ representation that,

20   “given Defendants’ domestic activities, most of the information sought by the discovery requests is

21   located in the U.S. and from U.S. entities.” (Order at 3, ECF No. 112.) That representation, however,

22   is contrary to Plaintiff Proofpoint’s recent representations made in France, as well as the rest of the

23   factual record and the law. (Touraille Supp. Decl. ¶¶ 1, 4; Defs’ Mot. to Stay, 5-6, 8, ECF No. 123.)

24   The French proceeding involves substantially the same factual allegations underlying this lawsuit,

25   and also refers to the same evidence sought here. (Touraille Supp. Decl. ¶ 4; Compl. ¶¶ 1-11, 27-

26   53, ECF No. 1; ECF Nos. 91-1, 91-3.) Plaintiff Proofpoint (together with Cloudmark Labs SARL)

27   represented to the French court in their brief that evidence necessary to support their allegations “is

28   necessarily located in Vade Secure’s electronic correspondence with the poached employees and/or
                                                         3
                                                                                      Case No. 3:19-cv-04238-MMC
                                  DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO STAY DISCOVERY ORDER (ECF NO. 112)
         Case 3:19-cv-04238-MMC Document 129 Filed 03/06/20 Page 8 of 20



 1   in Vade Secure’s premises, and in particular on its servers.” (Touraille Supp. Decl. ¶ 4.) This

 2   representation contradicted Plaintiffs’ assertions adopted by the Order. Thus, the newly discovered

 3   evidence is material to the Court’s reconsideration of its Order, and further weighs in favor of a

 4   finding that French law applies to the production of Defendants’ documents and information.

 5   Schramm, 2019 U.S. Dist. LEXIS 15032, at *5.

 6                         b.      The Court committed clear error and did not consider material
                                   evidence in determining that Defendants did not meet their
 7                                 burden in proving that the FBS applied to Defendants’ documents
                                   and information.
 8
            The Ninth Circuit has held that it has “neither the power nor the expertise to determine . . .
 9
     what [foreign] law is.” Richmark Corp. v Timber Falling Consultants, 959 F.2d 1468, 1474 n.7 (9th
10
     Cir. 1992). Moreover, based on parties’ assertions about foreign law and declarations in support
11
     thereof, courts have simply assumed foreign law applied to the production sought before then turning
12
     to analyzing the comity factors set forth in Societe Nationale Industrielle Aerospatiale v. United
13
     States Dist. Court for S. Dist., 482 U.S. 522 (1987). E.g., Connex R.R. LLC v. AXACorproate Sols.
14
     Assurance, No. CV 16-02368-ODW, 2017 U.S. Dist. LEXIS 215050, at *33 (C.D. Cal. Feb. 22,
15
     2017) (holding that in view of submissions of declarations from French counsel and the French
16
     Ministry of Justice, “the Court may assume that the French Blocking Statute does in fact apply to the
17
     RFPs at issue”); Salt River Project Agric. Improvement & Power Dist. v. Trench Fr. SAS, 303 F.
18
     Supp. 3d 1004, 1007 (D. Ariz. 2018) (“Given Trench-France’s . . . declaration it has provided from
19
     an experienced French attorney on the applicable French law and procedures, the Court will accept
20
     Trench-France’s assertion that production of the documents and ESI . . . would violate French law.”);
21
     Sun Grp. U.S.A. Harmony City, Inc. v. CRRC Corp., No. 17-cv-02191-SK, 2019 U.S. Dist. LEXIS
22
     200616, at *6 (N.D. Cal. Nov. 19, 2019).
23
            The same result is warranted here on reconsideration. First, Defendants have introduced the
24
     January 27, 2020 declaration of Jean-Dominique Touraille, whose sworn testimony states that the
25
     discovery sought by Plaintiffs is subject to the French Blocking Statute. (Declaration of Jean-
26
     Dominique Touraille (“Touraille Decl.”) ¶¶ 4-10, 42-43, ECF No. 121-9 (“I have reviewed the First
27
     Request for Production to All Defendants, First Set of Interrogatories to All Defendants, and First
28
                                                        4
                                                                                     Case No. 3:19-cv-04238-MMC
                                 DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO STAY DISCOVERY ORDER (ECF NO. 112)
         Case 3:19-cv-04238-MMC Document 129 Filed 03/06/20 Page 9 of 20



 1   Set of Interrogatories to Olivier Lemarié (together, the “Discovery Requests”) . . . . [W]ith the

 2   exception of Interrogatory No. 1 to Olivier Lemarié, the Discovery Requests are subject to the French

 3   Blocking Statute . . . .”).) Critically, Touraille further explained in his January 27, 2020 declaration

 4   that “even when documents and information have been transmitted outside France for non-litigation

 5   purposes, the Blocking Statute continues to apply to any production of that material by the French

 6   company in response to discovery requests in U.S. litigation.” (Id. ¶ 13.) Second, Defendants have

 7   provided a letter from the French Ministry of Justice advising Defendants of the scope and

 8   applicability of the French Blocking Statute, and further advising Defendants to proceed under the

 9   Hague Convention. (Dec. 13, 2019 Letter from French Ministry of Justice, ECF No. 121-5.)

10          The January 27, 2020 Touraille Declaration and the French Ministry’s letter, which were

11   explained to the Court at the hearing, are sufficient to carry Defendants’ burden. Nonetheless,

12   Defendants have also introduced the declaration of Romain Seguy, the Chief Financial Officer of

13   Vade SASU, whose sworn testimony states that company documents and information for Defendants

14   that are responsive to the discovery requests “are maintained and stored on servers located in France

15   and/or originate from France,” and that “source code, product development documents, financial

16   information, human resources information, and IT information” for both companies “are stored and

17   maintained on servers in France in the usual course of business.” (Declaration of Romain Seguy in

18   Support of Defs.’ Mot. for Leave (“Seguy Decl.”) ¶ 7, ECF No. 121-10.). Thus, the evidence from

19   the only parties with actual knowledge of the location and origin of Defendants’ documents

20   establishes that French law applies. Thus, the Order’s determination to the contrary in this regard

21   did not consider material evidence and constitutes clear error. Wilson v. Bank of Am. Pension Plan

22   for Legacy Cos., Case No. 18-cv-07755-TSH, 2019 U.S. Dist. LEXIS 160060 *6 (N.D. Cal. 2019)

23   (reconsidering a pre-emption issue when the court “overlooked certain relevant caselaw”); Schramm,

24   2019 U.S. Dist. LEXIS 15032 *17-24 (granting a motion for reconsideration when certain theories

25   and authorities had not been considered); Mauia v. Petrochem Insulation, Inc., Case No. 18-cv-

26   01815-TSH, 2018 U.S. Dist. LEXIS 198894 *7-11 (N.D. Cal. 2018) (granting reconsideration where

27   the court failed to consider two dispositive legal arguments).

28
                                                         5
                                                                                      Case No. 3:19-cv-04238-MMC
                                  DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO STAY DISCOVERY ORDER (ECF NO. 112)
        Case 3:19-cv-04238-MMC Document 129 Filed 03/06/20 Page 10 of 20



 1                  2.      The Order’s determination of the Aerospatiale/Richmark factors was
                            made without consideration of relevant (and newly discovered) evidence
 2                          and is clearly erroneous.

 3                          a.     Plaintiffs did not dispute Defendants’ arguments relating to
                                   Factors 1, 2, and 6.
 4
            In the Opposition, Plaintiffs did not dispute Defendants’ arguments relating to factors 1, 2,
 5
     and 6 of the Aerospatiale/Richmark seven-factor analysis. (Mot. to Stay 7-8, 10-11, ECF No. 123;
 6
     Reconsideration Mot. at 4-5, 6-7, ECF No. 121.) The Order’s determinations that factors 1-2
 7
     weighed against Defendants’ Reconsideration Motion are clearly erroneous because: (1) the
 8
     Discovery Requests (ECF Nos. 91-1 to 91-3) include such a wide range of information that it could
 9
     not all prove pivotal to the outcome of the case;4 and (2) the Discovery Requests include more than
10
     30 requests that vary in subject matter and classification, and seek a large volume of information on
11
     a wide variety of matters. (Id.); Richmark Corp. v. Timber Falling Consultants, 959 F.2d 1468,
12
     1472, 1475 (9th Cir. 1992); Salt River Project Agric. Improvement & Power Dist. v. Trench France
13
     SAS, 303 F. Supp. 3d 1004, 1006-1009 (D. Ariz. 2018). Accordingly, the Order’s determination,
14
     which did not fully consider relevant authorities, is clearly erroneous. Wilson v. Bank of Am. Pension
15
     Plan for Legacy Cos., Case No. 18-cv-07755-TSH, 2019 U.S. Dist. LEXIS 160060, at *6 (N.D. Cal.
16
     2019) (reconsidering a pre-emption issue when the court “overlooked certain relevant caselaw”);
17
     Schramm v. Montage Health, Case No. 17-cv-02757-VKD, 2019 U.S. Dist. LEXIS 15032, at *17-
18
     24 (N.D. Cal. 2019) (granting a motion for reconsideration when certain theories and authorities had
19
     not been considered); Mauia v. Petrochem Insulation, Inc., Case No. 18-cv-01815-TSH, 2018 U.S.
20
     Dist. LEXIS 198894, at *7-11 (N.D. Cal. 2018) (granting reconsideration where the court failed to
21
     consider two dispositive legal arguments).
22
            With respect to factor 6, which the Order did not discuss, “[f]ederal courts should ‘take care
23
     to demonstrate due respect for any special problem confronted by the foreign litigant on account of
24

25          4
             Additionally, as discussed in the Joint Discovery Statement Regarding Defendants’
26   Entitlement to Protective Order in View of Plaintiffs’ Failure to Identify a Trade Secret (“Motion for
     Protection”), the Court has now determined that Plaintiffs have failed to sufficiently identify the
27   claimed trade secrets (ECF No. 126), and so it is impossible to frame the appropriate scope of
     discovery or determine what may be relevant to Plaintiffs’ claims. (Defs.’ Mot. for Protective Order
28   2-3, ECF No. 128); Neothermia Corp. v. Rubicor Med. Inc., 345 F. Supp. 2d 1042, 1044 (2004); Cal.
     Code Civ. P. § 2019.210.
                                                       6
                                                                                     Case No. 3:19-cv-04238-MMC
                                 DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO STAY DISCOVERY ORDER (ECF NO. 112)
        Case 3:19-cv-04238-MMC Document 129 Filed 03/06/20 Page 11 of 20



 1   its nationality or the location of its operations.’” Salt River, 303 F. Supp. 3d at 1009; (Ex. D to

 2   Reconsideration Mot. 4-5, ECF No. 121-5.) In Salt River, the court emphasized that because the

 3   French Blocking Statute “at least create[d] a possibility of criminal prosecution,” this factor weighed

 4   in favor of utilizing Hague procedures. 303 F. Supp. 3d at 1010. And factor 6 favors Hague

 5   procedures even more in the present case than in Salt River, when considering the recent renewed

 6   French focus on United States discovery. (Reconsideration Mot. 6-7, ECF No. 121; Touraille Decl.

 7   ¶¶ 4-10, 17-24, ECF No. 121-9 (explaining the recent increased scrutiny by French authorities in

 8   relation to the French Blocking statute);5 Ex. B to Reconsideration Mot. ¶ 17, ECF No. 121-3

 9   (explaining enforcements of the French Blocking Statute and the uncertainty surrounding recent

10   increased scrutiny by the French authorities regarding the same).) Accordingly, the Order’s silence

11   on factor 6 is clearly erroneous because it did not consider relevant authorities or relevant evidence.

12   Wilson, 2019 U.S. Dist. LEXIS 160060 at *6; Schramm, 2019 U.S. Dist. LEXIS 15032 at *17-24;

13   Mauia, 2018 U.S. Dist. LEXIS 198894 at *7-11.

14                          b.      Factor 3: Plaintiffs misapply cases and misconstrue facts in their
                                    dismissal of the location of information.
15
            In their February 18, 2020 brief filed in the instant lawsuit, Plaintiffs argued that “[i]t is
16
     undisputed that the discovery sought is readily available within and accessible from the United States
17
     . . . .” (Opposition 6, ECF No. 124). Just a day earlier, Plaintiff Proofpoint and Cloudmark Labs
18
     SARL filed a brief in the related French proceedings arguing that the evidence necessary to support
19
     their allegations “is necessarily located in Vade Secure’s electronic correspondence with the poached
20
     employees and/or in Vade Secure’s premises, and in particular on its servers. The collection of such
21
     evidence was therefore impossible without [a French] investigative measure.”6 (Touraille Supp.
22

23
            5
              Plaintiffs argue that certain exhibits submitted with the Reconsideration Motion are untimely
     because these exhibits were available before the discovery hearing but Defendants did not submit
24   them. (ECF No. 124 at 8-9.) As explained in the Reconsideration Motion and the Motion to Stay,
     Magistrate Judge Illman’s standing order prevented Defendants from submitting such exhibits.
25   (ECF No. 121 at 2-3; ECF No. 123 at 2.) The standing order only permits requests for leave in the
     context of a party seeking to exceed the 5-page limit of the joint letter brief. See General Standing
26   Order of Magistrate Judge Robert M. Illman 13(a). Here, Defendants indicated in the joint letter
     brief, and again during the hearing, that they were prepared to submit declarations, and Defendants
27   had no opportunity to file any additional exhibits or affidavits. (Joint Ltr. Br. at 4-5, ECF No. 91;
     Hr’g Tr. at 12:19-23, ECF No. 121-2.)
28
             6
               References to “Vade Secure” in Plaintiff Proofpoint’s brief in the French proceedings refer
     to Defendant Vade Secure SASU, which is based in France. Touraille Supp. Decl. n. 1.
                                                         7
                                                                                      Case No. 3:19-cv-04238-MMC
                                  DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO STAY DISCOVERY ORDER (ECF NO. 112)
        Case 3:19-cv-04238-MMC Document 129 Filed 03/06/20 Page 12 of 20



 1   Decl. ¶ 4 (emphasis in original).) As mentioned above, Plaintiff Proofpoint’s statement about the

 2   location of evidence was made in reference to the same allegations giving rise to and the same types

 3   of evidence sought in the present lawsuit. (Id.; Compl. ¶¶ 1-11, 27-53; ECF Nos. 91-1 – 91-3.)

 4   Accordingly, Plaintiffs made contrary representations to this Court as compared with statements

 5   Plaintiff Proofpoint and Cloudmark Labs SARL made in the French proceedings. These contrary

 6   statements illustrate Plaintiffs’ attempt to circumvent the French proceedings—in which documents

 7   are currently being held in escrow—to try to obtain documents and information located in France

 8   through its Discovery Requests in the instant lawsuit. Plaintiffs’ representations about the location

 9   of Defendants’ documents were adopted by the Court in making determinations in the Order. (Order

10   3-4, ECF No. 112.) In view of the evidence of record, including this newly-discovered evidence, the

11   Court is likely to reconsider its determination on factor 3, and find that factor 3 weighs in favor of

12   proceeding with discovery under the Hague Convention. Schramm, 2019 U.S. Dist. LEXIS 15032

13   *5, *17-24.

14          Plaintiffs argue that discovery for Vade Secure, Inc. (“Vade Inc.”) should proceed under the

15   federal rules because, in Salt River, the Canadian defendant, Trench-Canada, agreed to produce

16   information without the need for Hague procedures. (Opposition 5-6, ECF No. 124 (citing Salt River,

17   303 F. Supp. 3d 1004).) However, as the Salt River court explained in its analysis of factor 3, “much

18   of the evidence originated in Arizona,” and Trench-Canada had no information located in France.

19   Salt River, 303 F. Supp. 3d at 1008.        Unlike Trench-Canada, here, relevant documents and

20   information for Defendants are located and maintained in France in the ordinary course of business

21   and/or originated from France. Id.; (Seguy Decl. ¶ 7, ECF No. 121-10.7) Further, in Salt River the

22
            7
23            Plaintiffs do not dispute the substance of the Seguy declaration, but instead argue that the
     Seguy declaration and other employee declarations fall within the scope of the French Blocking
24   Statute (“FBS”). (ECF No. 124 at 9-10.) This is nothing but an old argument that Defendants have
     already debunked multiple times in the joint letter brief, again in the hearing, and again in the
25   Reconsideration Motion. (ECF No. 91 at 5 (“Those declarations assert facts and do not describe the
     contents of documents or other types of information that would be subject to French law.”); Hr’g Tr.
26   at 20:19-25, ECF No. 121-2 (“Now, our understanding is under French law, the steps that
     Defendants have taken are completely appropriate, and we do have a declaration from the French
27   lawyer who's familiar with the French Blocking Statute and the Hague to attest to that very fact. And
     so our actions are entirely consistent with French law.”); Touraille Decl. ¶ 21, ECF No. 121-9
28   (“French nationals or companies are entitled to make factual assertions and/or submit witness
     declarations; otherwise they would be deprived of their right to a fair trial.”).)
                                                         8
                                                                                     Case No. 3:19-cv-04238-MMC
                                 DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO STAY DISCOVERY ORDER (ECF NO. 112)
        Case 3:19-cv-04238-MMC Document 129 Filed 03/06/20 Page 13 of 20



 1   plaintiffs’ contention that “Trench-France is a multinational corporation, operating under various

 2   entities in various countries” was rejected by the court, which deferred to the defendants’ assertions

 3   about where their documents and information were located. 303 F. Supp. 3d at 1008. The same is

 4   true here. The Seguy declaration confirms that the location of documents and information in the

 5   ordinary course of business is France. (Seguy Decl. ¶ 7, ECF No. 121-10.) Accordingly, the Court

 6   is likely to reconsider factor 3 in view of the relevant evidence (not previously considered) and the

 7   relevant authorities, and find that this factor weighs in favor of Defendants. Schramm, 2019 U.S.

 8   Dist. LEXIS 15032 *5, *17-24.

 9          Plaintiffs also argue that any information accessible from within the United States must be

10   discovered under the federal rules. (ECF No. 124 at 6 (citing Sun Grp. U.S.A. Harmony City, Inc. v.

11   CRRC Corp., No. 17-cv-02191-SK, 2019 U.S. Dist. LEXIS 200616, at *14 (N.D. Cal. Nov. 19,

12   2019).) But CRRC is distinguishable because CRRC involved Article 277 of the Chinese Civil

13   Procedure Law—not the French Blocking Statute (“FBS”). CRRC Corp., 2019 U.S. Dist. LEXIS

14   200616 at *3. Unlike CRCC, where no evidence was presented indicating that the Chinese law

15   imposed a criminal penalty, the FBS “punishes any violation . . . with a prison term of 6 months.”

16   Id. at *12 (“Here, Defendant does not present any evidence to show that it is likely to be prosecuted

17   or that any adverse action will occur.”); (but see French Ministry of Justice Ltr. 5, ECF No. 121-5.)

18   Critically, the CRRC court held that producing electronic documents stored in China did “not

19   implicate Article 277 of the Chinese Civil Procedure Law,” and so no conflict of law situation was

20   present. CRRC Corp., 2019 U.S. Dist. LEXIS 200616 at *15. Here, the record demonstrates that

21   the FBS is implicated by the production of electronic documents, and so the French law must be

22   considered by the Court. (Touraille Decl. ¶ 14, ECF No. 121-9 (“Further, the French Blocking

23   Statute applies to French companies or citizens that would permit or allow another person or entity

24   to remotely access or download . . . documents or information of an economic, commercial,

25   industrial, financial, or technical nature for the purposes of constituting evidence for or in the context

26   of foreign judicial or administrative proceedings.”); Gaudemet Decl. 25 ¶ 8, ECF No. 121-3 (“There

27   is therefore no doubt that the documents and information of which the disclosure is sought by

28
                                                         9
                                                                                      Case No. 3:19-cv-04238-MMC
                                  DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO STAY DISCOVERY ORDER (ECF NO. 112)
        Case 3:19-cv-04238-MMC Document 129 Filed 03/06/20 Page 14 of 20



 1   [Plaintiffs] . . . fall within the scope of [the FBS]”).)8 Accordingly, when considering the evidence

 2   of record (not previously considered), and the relevant authorities, the Court is likely to find that this

 3   factor weighs in favor of Defendants. Schramm, 2019 U.S. Dist. LEXIS 15032 *5, *17-24.

 4                          c.      Factors 4 and 7: Plaintiffs repetitive complaints about alleged
                                    deficiencies of the Hague Convention do not apply to this case.
 5
            Plaintiffs accuse Defendants of “brazen misrepresentation of the record,” but an examination
 6
     of the record demonstrates the opposite. For example, Plaintiffs attempt to construe Defendants’
 7
     acknowledgement that the Chapter II of the Hague Convention is not a “perfect substitute” for the
 8
     Federal Rules as somehow proving that Defendants have conceded undue prejudice. (Opposition 3,
 9
     ECF No. 124.) But, to the contrary, Defendants have maintained a consistent position on their
10
     understanding of the Chapter II proceedings throughout their correspondence and briefing process.
11
     Further, Magistrate Judge Kim of this Court has recently held that the Hague Convention needs to
12
     be “substantially equivalent” to the federal rules (not a “perfect substitute”). Sun Grp. U.S.A.
13
     Harmony City, Inc. v. CRRC Corp., No. 17-cv-02191-SK, 2019 U.S. Dist. LEXIS 200616, at *9
14
     (N.D. Cal. Nov. 19, 2019) (citing Richmark Corp., 959 F.2d at 1475; citing Salt River, 303 F. Supp.
15
     3d at 1008).
16
            As another example, Plaintiffs argue that Defendants’ Proposed Order and Proposed Request
17
     validate Plaintiffs’ concerns of the Hague such as potential “undue delay.” (Opposition 3-5, ECF
18
     No. 124.) But the language at issue in the Proposed Request was no longer current when Plaintiffs
19
     filed their Opposition. Indeed, Defendants had already agreed to several mechanisms Plaintiffs
20
     proposed to “eliminate the risk of potential delays” under the Hague—i.e., addressing the very
21
     language Plaintiffs complain about in the Opposition. (Ratway Decl. ¶ 5, Ex. C p.2 ¶ 2, ECF No.
22
     121-4; Ratway Decl. ¶ 3, Ex. A at 18:15-20:16, ECF No. 121-2.)9 For the sake of clarification, the
23

24
            8
              Plaintiffs also misconstrue the French law professor Antoine Gaudemet’s declaration.
     (Opposition 7, ECF No. 124 (citing Gaudemet Decl. 24, ECF No. 121-3).) Gaudemet simply
25   explains that either an oral or written mode of disclosure would be subject to the FBS. (Gaudemet
     Decl. 24, ECF No. 121-3.) Further, Gaudemet specifically stated that “evidence located in France”
26   would be subject to the FBS, and that there is “no doubt that the documents and information” in this
     case would be subject to the FBS. (Id. at 25, 35.)
27
            9
              Plaintiffs were aware that Defendants’ Proposed Order and Proposed Request did not
     represent Defendants’ latest position when they filed the Opposition. Specifically, Ms. Martin
28   received Mr. Pak’s letter (ECF No. 121-4) on January 29, 2020, and sent Defendants’ Proposed
     Order and Proposed Request (ECF Nos. 121-7 – 121-8) to Plaintiffs the next morning. In an email
                                                       10
                                                                                      Case No. 3:19-cv-04238-MMC
                                  DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO STAY DISCOVERY ORDER (ECF NO. 112)
        Case 3:19-cv-04238-MMC Document 129 Filed 03/06/20 Page 15 of 20



 1   no longer current proposal from Defendants, compared with the agreed proposal from Plaintiffs are

 2   below, side by side:

 3    Defendants’ (no longer current) Proposal            Plaintiffs’ Proposal (agreed)
      Recognizing that the Commissioner will require      To eliminate the risk of potential delays
 4    a reasonable period of time to analyze and          associated     with      the    Commissioner’s
 5    approve discovery requests and deposition           participation in acting as intermediary between
      notices subject to this Request, and further        the parties, we propose that discovery requests
 6    recognizing that the Commissioner will require      and notices subsequent to the initial request be
      a reasonable period of time to review and           served on the Commissioner and all other
 7    authorize responses, productions, and/or            parties simultaneously such that the receiving
      disclosures made by the responding party(ies),      party will have the usual period under the
 8    the parties will otherwise endeavor to adhere as    Federal Rules to respond and/or object from
 9    closely as possible to the time periods for         the date of said service, regardless of when the
      responses, productions, and/or disclosures set      Commissioner is able to provide the request or
10    forth in the applicable Federal Rules of            notice to the party. Similarly, we propose that
      Civil Procedure, the Local Rules of the U.S.        the receiving party serve its responses and
11    Court, and any other applicable Order of the        objections on the Commissioner and all other
      U.S. Court, subject to any objections the           parties simultaneously. This is to avoid any
12
      responding party(ies) is entitled to make under     delays associated with the Commissioner’s
13    applicable laws and treaties, relevant rules of     unavailability or failure to timely forward
      civil procedure, and the orders of the U.S.         discovery. (Ratway Decl. ¶ 5, ECF No. 121-1,
14    Court. (Ratway Decl. ¶ 9, ECF No. 121-1, Ex.        Ex. C, ECF No. 121-4.)
      G at ¶ 16, ECF No. 121-8.)
15
     During the discovery hearing on January 31, 2020, Defendants unequivocally stated that they were
16
     willing to agree to Plaintiffs’ proposed mechanisms to put Plaintiffs’ concerns of potential delay to
17
     rest. (Hr’g Tr. at 20:12-16, ECF No. 121-2.)
18
            Overall, since Defendants have agreed to discovery under the Hague Convention in manners
19
     that are substantially equivalent to the federal rules, Plaintiffs repetitive complaints about alleged
20
     deficiencies of the Hague Convention simply do not apply.
21
                            d.     Factor 5: French interests outweighs U.S. interests because
22                                 Defendants do not seek one sided justice
23          While Plaintiffs facially attack Messrs. Gaudemet and Touraille’s submissions for an alleged

24   promotion of “one-sided justice,” Plaintiffs simply do not address Defendants’ contention that

25   “Plaintiffs’ arguments about the added expenses and associated delays” of Hague procedures are not

26
     accompanying the proposals, Defendants informed Plaintiffs that the Proposed Order and Proposed
27   Request “were prepared prior to receiving” Mr. Pak’s January 29, 2020 letter, and that Defendants
     would consider the proposals. (Declaration of Mark Ratway in Support of Defendants’ Reply in
28   Support of Motion to Stay (“Ratway Reply Decl.”) ¶ 3, Ex. A at 1.) Defendants subsequently agreed
     to Plaintiffs’ proposal the next day at the hearing. (Hr’g Tr. at 21:1-12, ECF No. 121-2.)
                                                        11
                                                                                     Case No. 3:19-cv-04238-MMC
                                 DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO STAY DISCOVERY ORDER (ECF NO. 112)
        Case 3:19-cv-04238-MMC Document 129 Filed 03/06/20 Page 16 of 20



 1   a part of the calculus for balancing national interests. (See ECF No. 124 at 10-11.) The Order’s

 2   determination “that this factor does not weigh heavily in either direction” is clearly erroneous

 3   because the Order reflects the introduction of a improper element—expenses and delays to one

 4   party—into the Order’s balancing of national interests as informed by Richmark Corp. 959 F.2d at

 5   1476 (citations omitted). For example, Richmark emphasizes that a court “must assess the interests

 6   of each nation in requiring or prohibiting disclosure, and determine whether disclosure would affect

 7   important substantive policies or interests of either the United States or [France.]” Id. at 1476

 8   (citation and internal quotation marks omitted). Additionally, the Order cites to Aerospatiale, 482

 9   U.S. at 540 n.25, which opinion similarly does not expressly mention one party’s allegations of added

10   expense or delay as part of the relevant analysis.

11          To be sure, Defendants seek neither one-way discovery nor one-sided justice. Instead, as

12   indicated previously, Defendants simply request that Plaintiffs make a proper request permitting

13   them a full and fair opportunity to litigate their claims—and thus preserving any United States

14   interests at stake—while not unnecessarily threatening French national interests and subjecting

15   Defendants to civil and criminal penalties. (ECF No. 91 at 3-4; Hr’g Tr. at 21:16-25, ECF No. 121-

16   2; ECF No. 121 at 5; ECF No. 123 at 7.)

17          In conclusions, Plaintiffs wholly failed to address factors 1, 2, 6, and failed to credibly counter

18   Defendants’ position for factors 3, 4, 5, and 7. As a result, the Aerospatiale/Richmark analysis

19   mandates that discovery in this case should proceed under Hague procedures.

20          B.      Defendants properly exercised their rights to seek relief from the Order.
21          Plaintiffs accuse Defendants of “blatant dilatory conduct” (ECF No. 124 at 14),

22   “obstruct[ing] progress on this case,” “gamesmanship and evasion,” and “purposely conceal[ing]

23   their intention to not comply with the Order” (ECF No. 124 at 16).            Plaintiffs’ accusations are

24   designed to be inflammatory and lack any factual foundation. Defendants filed their Reconsideration

25   Motion, Motion for Relief, and Motion to Stay, on a complex issue of international law, all within

26   14 days of the Order, which is timely under Federal Rule 72(a) as well as Local Rules 72-2 and 7-9

27   to seek relief from the Order. See Fed. R. Civ. P. 72(a) (prescribing a 14-day deadline to file

28   objections to a Magistrate Judge’s non-dispositive pre-trial order); Synopsys, Inc. v. ATopTech, Inc.,
                                                          12
                                                                                      Case No. 3:19-cv-04238-MMC
                                  DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO STAY DISCOVERY ORDER (ECF NO. 112)
        Case 3:19-cv-04238-MMC Document 129 Filed 03/06/20 Page 17 of 20



 1   No. 13-cv-02965-MMC (DMR), 2016 U.S. Dist. LEXIS 155732, at *8 (N.D. Cal., Nov. 9, 2016)

 2   (holding that, under L.R. 7-9, a motion for leave to file motion for reconsideration of an order was

 3   timely when it was filed 16 days after the order); Order Granting Def.’s Mot. for Leave 3, Perez v.

 4   State Farm Mut. Auto. Ins. Co., No. C 06-01962 JW (N.D. Cal., Aug. 1, 2011), ECF No. 438

 5   (granting the defendant leave to file a motion for reconsideration of a discovery order and request

 6   for stay filed four months after discovery order and staying discovery until the court’s ruling on such

 7   motion for reconsideration). Thus, Defendants did nothing more than exercise their rights to seek

 8   relief from the Order in accordance with Federal Rule 72(a) as well as Local Rules 72-2 and 7-9.10

 9          C.      Defendants will suffer undue burden and irreparable harm if a stay is not
                    granted, while Plaintiffs will suffer little harm by the stay.
10
            Defendants documents and information are subject to French law, including the French
11
     Blocking Statute. Plaintiffs argue that “Defendants face very little, if any, risk of irreparable harm”
12
     if a stay is not granted because there is “little to no risk of prosecution under the French Blocking
13
     Statute” and because “Defendants would be subject to a fine, no more than $100,000 USD, which
14
     does not constitute irreparable harm.” (Opposition 17-18, ECF No. 124.) Plaintiffs essentially argue
15
     that Defendants should violate French law that is directly applicable to them so that Plaintiffs can
16
     avoid a stay. In other words, Plaintiffs would put Defendants between the proverbial “rock and a
17
     hard place” by having Defendants chose between complying with the Order or committing a violation
18
     of French law. Such a choice is unconscionable and is principally an undue burden and irreparably
19
     harm. Moreover, Plaintiffs completely ignore the Defendants’ real exposure to criminal penalties
20
     for violating the French Blocking Statute. (Reconsideration Mot. at 6-7, ECF No. 121). For instance,
21
     the letter from the French Ministry of Justice warned Defendants that “Article 3 [of the French
22
     Blocking Statute] punishes any violation of these prohibitions with a prison term of 6 months and a
23

24          10
              See also Hous. Cas. Co. v. Nat’l Union Fire Ins. Co., No. C 18-06147 WHA, 2019 U.S.
25   Dist. LEXIS 214548, at *3-4 (N.D. Cal. Dec. 11, 2019) (granting a motion to stay enforcement of a
     discovery order “pending resolution of the motion for reconsideration”); Perez v. Wells Fargo Bank,
26   N.A., No. 17-cv-00454-MMC, 2018 U.S. Dist. LEXIS 27871, at *4 (N.D. Cal. Jan. 30, 2018)
     (Chesney J.) (“Lastly, defendant’s Motion to Stay, by which defendant seeks an order staying the
27   above-referenced discovery pending resolution of the Motion for Relief, is hereby GRANTED.”);
     Real Action Paintball, Inc. v. Advanced Tactical Ordnance Sys., LLC, No. 14-cv-02435-MEJ, 2014
28   U.S. Dist. LEXIS 158901, at *4 (N.D. Cal. Nov. 10, 2014) (granting the defendant’s motion to stay
     discovery order, pending a motion for relief from the order).
                                                      13
                                                                                      Case No. 3:19-cv-04238-MMC
                                  DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO STAY DISCOVERY ORDER (ECF NO. 112)
        Case 3:19-cv-04238-MMC Document 129 Filed 03/06/20 Page 18 of 20



 1   fine of 18,000 Euros.” (ECF No. 121-5 at 5 (emphasis added).) This risk is heightened by the recent

 2   renewed French focus on United States discovery. (Reconsideration Mot. 6-7, ECF No. 121;

 3   Touraille Decl. ¶¶ 4-10, 17-24, ECF No. 121-9 (explaining the recent increased scrutiny by French

 4   authorities in relation to the French Blocking statute); Ex. B to Reconsideration Mot. ¶ 17, ECF No.

 5   121-3 (explaining enforcements of the French Blocking Statute and the uncertainty surrounding

 6   recent increased scrutiny by the French authorities regarding the same).)

 7          On the other hand, Plaintiffs will suffer little harm by a stay. Plaintiffs cite their motion for

 8   preliminary injunction and expedited discovery (“PI Motion,” ECF No. 31) to justify its “urgent need

 9   for discovery.” (ECF No. 124 at 15.) However, after Plaintiff filed the Opposition, on February 20,

10   2020, the Court denied Plaintiffs’ PI Motion because Plaintiffs have failed to “make out a prima facie

11   case of trade secret misappropriation and, consequently, is insufficient to satisfy the first requirement

12   for a preliminary injunction.” (Order Denying PI Mot. at 4, ECF No. 126.) Since Plaintiffs have

13   failed to even identify their own trade secrets, the Court also denied Plaintiffs’ request for expedited

14   discovery as part of the PI Motion. (Id. at 6.) Thus, Plaintiff’s argument for alleged harm by a stay

15   is to no avail. Plaintiffs’ also argue that they would suffer harm by a stay because “the stay [would]

16   extend[] to discovery not addressed by the Order, including discovery requests directed to

17   Defendants’ counterclaims against Plaintiffs.” (Opposition 15, ECF No. 124.) Regardless of the

18   merits of this argument, it is moot as Defendants have responses to the interrogatory directed to

19   Defendants’ counterclaims.

20          D.      The short, temporary stay does not cause any harm to the public interest.
21          The stay sought by Defendants is short and temporary because Defendants’ Reconsideration

22   Motion is already set for hearing on March 20, 2020, and presumably will be resolved shortly

23   thereafter. Therefore, Plaintiffs’ argument that the stay will be “indefinite and unbounded” no longer

24   applies. (ECF No. 124 at 15.) Further, Plaintiffs argue that allowing the stay would bring this case

25   “to a complete standstill” because without discovery “Plaintiffs will be unable to proceed with any

26   aspect of this case.” (Id. at 18.) Yet Plaintiffs are the ones who delayed years before bringing this

27   suit. (Defs.’ Resp. to PI Mot., at 7-9, ECF No. 72.) And Plaintiffs are the ones who failed to identify

28   their own trade secrets even after years of so-called “investigation” into the trade secrets. (Order,
                                                        14
                                                                                      Case No. 3:19-cv-04238-MMC
                                  DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO STAY DISCOVERY ORDER (ECF NO. 112)
        Case 3:19-cv-04238-MMC Document 129 Filed 03/06/20 Page 19 of 20



 1   ECF No. 126 at 4-5; Pls.’ Reply ISO PI Mot., at 12-13, ECF No. 82.) If Plaintiffs truly wanted to

 2   “proceed,” the first step would be for Plaintiffs to sufficiently identify their alleged trade secrets and

 3   to pursue discovery under the proper mechanism provided by the Hague.

 4           In arguing public interest, Plaintiffs do not dispute French national interests in having

 5   discovery proceed through the Hague. (Mot. to Stay, at 10, ECF No. 123.) Such interests outweigh

 6   any purported public interests that Plaintiffs argue apply here because the short, temporary stay here

 7   does not cause harm to the public interest of the United States.

 8   III.    CONCLUSION

 9           For the foregoing reasons, Defendants respectfully request the Court to grant their Motion to

10   Stay.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                        15
                                                                                      Case No. 3:19-cv-04238-MMC
                                  DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO STAY DISCOVERY ORDER (ECF NO. 112)
        Case 3:19-cv-04238-MMC Document 129 Filed 03/06/20 Page 20 of 20



 1   Dated: March 6, 2020                              BAKER & McKENZIE LLP

 2
                                                       By: /s/ Mackenzie Martin
 3
                                                       Colin H. Murray (SBN 159142)
 4                                                      colin.murray@bakermckenzie.com
                                                       BAKER & McKENZIE LLP
 5                                                     Two Embarcadero Center, 11th Floor
                                                       San Francisco, CA 94111-3802
 6                                                     Telephone:    +1 415 576 3000
                                                       Facsimile:      +1 415 576 3099
 7
                                                       Danielle L. Benecke (SBN 314896)
 8                                                      danielle.benecke@bakermckenzie.com
                                                       BAKER & McKENZIE LLP
 9                                                     600 Hansen Way
                                                       Palo Alto, CA 94304
10                                                     Telephone:    +1 650 856 2400
                                                       Facsimile:      +1 650 856 9299
11
                                                       Jay F. Utley (Admitted Pro Hac Vice)
12                                                      jay.utley@bakermckenzie.com
                                                       Bart Rankin (Admitted Pro Hac Vice)
13                                                      bart.rankin@bakermckenzie.com
                                                       Mackenzie M. Martin (Admitted Pro Hac Vice)
14                                                      mackenzie.martin@bakermckenzie.com
                                                       John G. Flaim (Admitted Pro Hac Vice)
15                                                      john.flaim@bakermckenzie.com
                                                       Chaoxuan Liu (Admitted Pro Hac Vice)
16                                                      charles.liu@bakermckenzie.com
                                                       Mark Ratway (Admitted Pro Hac Vice)
17                                                      mark.ratway@bakermckenzie.com
                                                       BAKER & McKENZIE LLP
18                                                     1900 North Pearl Street, Suite 1500
                                                       Dallas, Texas 75201
19                                                     Telephone:     +1 214 978 3000
                                                       Facsimile:     +1 214 978 3099
20

21                                                     Attorneys for Defendants
22                                                     Vade Secure, Incorporated; Vade Secure
                                                       SASU; and Olivier Lemarié
23

24

25

26
27

28
                                                  16
                                                                                Case No. 3:19-cv-04238-MMC
                            DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO STAY DISCOVERY ORDER (ECF NO. 112)
